TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00592-CV


Anthony Leon Summers, TDCJ-ID No. 1130913, Appellant

v.

Brad Livingston, Greg Abbott, William Kountz and Joe Smith, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-GN-05-003820, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief was due in this Court on November 16, 2007.  On December 17, 
2007, appellant filed a motion for extension of time to file his brief.  We granted appellant's motion,
and extended the deadline for filing his brief to February 14, 2008.  We informed appellant that no
further extensions would be allowed.  On March 14, 2008, appellant filed a second motion for
extension of time to file his brief, requesting an additional 60 days to file his brief.  We granted the
motion in part, extending the filing deadline but only to March 28, 2008.  We informed appellant that
unless he files his brief by this date, we would dismiss his appeal for want of prosecution.  The
deadline has passed, and we have not received appellant's brief.  Accordingly, we dismiss the appeal. 
See Tex. R. App. P. 38.8(a)(1). 


							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   May 20, 2008